     WRIGHT, FINLAY & ZAK, LLP
 1
     Matthew S. Carter, Esq.
 2   Nevada Bar No. 9524
     Christina V. Miller, Esq.
 3   Nevada Bar No. 12448
     7785 W. Sahara Avenue, Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     cmiller@wrightlegal.net
 6   Attorneys for Plaintiff Federal National Mortgage Association
 7                                     UNITED STATES DISTRICT COURT
 8
                                               DISTRICT OF NEVADA
 9
     FEDERAL NATIONAL MORTGAGE                                     Case No.: 2:18-cv-00983-RFB-NJK
10   ASSOCIATION,
11                     Plaintiff,                                 STIPULATION AND ORDER OF FINAL
                                                                  JUDGMENT CONFIRMING EXISTENCE
12            vs.                                                 AND VALIDITY OF DEED OF TRUST
13   MANZANITA HOMEOWNERS’
     ASSOCIATION,
14
15                    Defendant.

16
           Plaintiff FEDERAL NATIONAL MORTGAGE ASSOCIATION (“Fannie Mae”) and
17
     Defendant MANZANITA HOMEOWNERS’ ASSOCIATION (“HOA”), through their counsel of
18
     record, stipulate as follows:
19
              1.     This matter relates to real property located 4730 E. Craig Road, Unit 1079, Las Vegas,
20
     Nevada 89115, APN: 140-05-510-157 (the “Property”). The Property is more specifically described
21
     as:
22            Parcel I:
23
              An undivided 1/409th fractional interest in the Common Elements as defined in
24            Article VIII, Section 8.1 (a) of the Amended and Restated Declaration of Covenants,
              Conditions and Restrictions and Reservations of Easements for Manzanita, recorded
25            on May 9, 2005 in Book 20050509 as Document No. 1459 and recorded June 27,
              2005 in Book 20050627 as Document No. 3904, and recorded July 8, 2005 in Book
26
              20050708 as Document No. 2971 and recorded on August 3, 2005 in Book 20050803
27            as Document No. 2976 of Official Records, Clark County, Nevada, and as shown on
              the map of Craig Road Villas on file in Book 95 of Plats, Page 54 of Official Records,
28            Clark County, Nevada.

                                                              1
           Stipulation and Order Confirming Existence and Validity of Deed of Trust, Case No.: 2:18-cv-00983-RFB-NJK
               Excepting therefrom, all Unites, Limited Common Elements not appurtenant to the
 1
               Unit as shown on the Condominium Plat referred to above.
 2
               Parcel II:
 3
               Living Unit 1079, in Building 14, of Craid Road Villas on file in Book 95 of Plats,
 4
               Page 54 of Official Records, Clark County, Nevada.
 5
               Parcel III:
 6
 7             A non-exclusive easement for access, ingress, egress, use and enjoyment of, in and to
               the Common Elements, only as to those portions of the Common Elements which lay
 8             in the unenclosed portion of Units as defined in Article X, Section 10.4 of the
               Amended and Restated Declaration of Covenants, Conditions and Restrictions and
 9             Reservations of Easements for Manzanita, recorded on May 9, 2005 in Book
10             20050509 as Document No. 1459 and recorded June 27, 2005 in Book 20050627 as
               Document No. 3904, and recorded July 8, 2005 in Book 20050708 as Document No.
11             2971 and recorded on August 3, 2005 in Book 20050803 as Document No. 2976 of
               Official Records, Clark County, Nevada.
12
               2.    Fannie Mae is the beneficiary of record of a Deed of Trust that encumbers the Property
13
     and was recorded on April 1, 2006, as Instrument Number 20050418-0004464, in the Official
14
     Records of Clark County, Nevada (the “Deed of Trust”).
15
               3.    On May 29, 2014, the HOA recorded a Foreclosure Deed as Instrument
16
     Number 20140529-0000194 of the Official Records of Clark County, Nevada (the “HOA Foreclosure
17
     Deed”), reflecting that the HOA purchased the Property at its foreclosure sale of the Property
18
     conducted on April 17, 2014 (the “HOA Sale”).
19
               4.    The HOA has not transferred his interest in the Property and is still the title holder of
20
     record.
21
               5.    On May 30, 2018, Fannie Mae initiated a lawsuit against the HOA in the United States
22
     District Court, District of Nevada, Case No. 2:18-cv-00983-RFB-NJK, to obtain a judicial declaration
23
     of quiet title to the Property.
24
               6.    Fannie Mae and the HOA have entered a settlement agreement in which they have
25
     settled all claims between them in this case. This Stipulation and Order applies to the matters
26
     addressed in the Quiet Title Action only and has no relevance to any other matter.
27
               7.    The Deed of Trust survived and was not extinguished in any capacity by the HOA Sale.
28
     The Deed of Trust remains a valid encumbrance against the Property following the recording of the
                                                             2
          Stipulation and Order Confirming Existence and Validity of Deed of Trust, Case No.: 2:18-cv-00983-RFB-NJK
 1 HOA Foreclosure Deed and Deed of Sale, and the HOA’s interest in the Property is subject to the
 2 Deed of Trust.
 3 DATED this 22nd day of August, 2019.                        DATED this 22nd day of August, 2019.
 4 WRIGHT FINLAY & ZAK, LLP                                    THE CLARKSON LAW GROUP, P.C.
 5
     /s/ Christina V. Miller, Esq.                             /s/ Matthew J. McAlonis, Esq.
 6   Christina V. Miller, Esq.                                 Matthew J. McAlonis, Esq.
     Nevada Bar No. 12448                                      Nevada Bar No. 11203
 7   7785 W. Sahara Ave., Suite 200                            3230 S. Buffalo Drive, Suite 108
     Las Vegas, NV 89119                                       Las Vegas, NV 89117
 8
     Attorney for Plaintiff Federal                            Attorneys for Defendant Manzanita
 9   National Mortgage Association                             Homeowners’ Association

10
11                                                  ORDER

12          Based on the above stipulation between Fannie Mae and the HOA, the Parties’ agreement, and

13 good cause appearing therefore,
14          IT IS ORDERED that the Deed of Trust recorded in the Official Records of Clark County,

15 Nevada against the real property located at 4730 E. Craig Road, Unit 1079, Las Vegas, Nevada
16 89115, APN: 140-05-510-157 (the “Property”) on April 18, 2006, as Instrument Number 20060418-
17 0004464, was not extinguished, impaired, or otherwise affected by the foreclosure sale of the
18 Property conducted by the HOA on April 17, 2014, or the recording of the Foreclosure Deed in the
19 Official Records of Clark County, Nevada, on May 29, 2014, recorded by the HOA as Instrument
20 Number 20140529-0000194, reflecting that the HOA purchased the Property at the foreclosure sale.
21          IT IS FURTHER ORDERED that Fannie Mae shall be entitled to record this STIPULATION

22 AND ORDER CONFIRMING VALIDITY OF DEED OF TRUST in the Official Records of Clark
23 County, Nevada in accordance with the rules of the Recorder’s Office.
24          IT IS FURTHER ORDERED that this Order constitutes the final judgment of this Court,

25 resolving all claims in this case, with prejudice, each party to bear its own fees and costs.
26                    August 26, 2019.
             DATED _______________________, 2019.
                                                             ________________________________
27
                                                             RICHARD F. BOULWARE, II
28                                                           UNITED STATES DISTRICT JUDGE
                                                       DISTRICT COURT JUDGE
                                                           DATED this
                                                          3
         Stipulation and Order Confirming Existence and Validity of Deed of Trust, Case No.: 2:18-cv-00983-RFB-NJK
